Jordan, Presiding Judge,
concurring specially. I.agree with the conclusion reached by the majority opinion that the trial court did not err in failing to charge paragraph (b) of Code Ann. § 68-1668. In my opinion this exception applies only when a vehicle becomes disabled “while on the paved . . . portion of a highway” to the extent that it is impossible to. avoid stopping or temporarily leaving the vehicle in such a position. The evidence here is clear and uncontradicted that the defendant’s vehicle became disabled (emergency brake would not release) while off the highway and that the defendant moved the disabled vehicle on or near the paved portion of the high*623way, i.e., from a place of relative safety to one of imminent danger. Under such a state of facts, the evidence did not authorize a charge on paragraph (b) of Code Ann. § 68-1668.
I am authorized to state that Judge Pannell concurs in this view.